Exhibit 10.40

BLUE COAT SYSTEMS, INC.

2007 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

(U.S. EMPLOYEES)

 

Grant of Option    You have been granted an option to purchase up to the number
of Common Shares specified in the Notice of Stock Option Grant (“Option
Shares”), effective on the Date of Grant set forth in such Notice of Stock
Option Grant. Terms not defined in this Stock Option Agreement shall have the
meaning set forth in the 2007 Stock Incentive Plan (the “Plan”) incorporated
herein by reference.. Tax Treatment    This option is intended to be an
incentive stock option under Section 422 of the Internal Revenue Code (or ISO)
or a nonstatutory option or NSO), as provided in the Notice of Stock Option
Grant. However, notwithstanding any designation in such Notice as an ISO, to the
extent that the aggregate fair market value (determined as of the applicable
Date of Grant) of the Common Stock for which one or more options granted to you
may for the first time become exercisable exceeds the $100,000 or as otherwise
required by federal tax laws, this option shall be treated as an NSO. You are
responsible for any taxes owed by you in connection with this option. Vesting   
This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. No additional shares become exercisable after your service as a
Non-Employee Member of the Board or an Employee or Consultant of the Company or
a Parent, Subsidiary or Affiliate (“Service”) has terminated for any reason.
Term    This option expires in any event on the 10th anniversary of the Date of
Grant, as shown in the Notice of Stock Option Grant. (It will expire earlier if
your Service terminates, as described below.) If the expiration date of your
option is not a business day and you wish to exercise your option by the
expiration date, it is your responsibility to ensure that you have validly
exercised your option prior to the expiration date. This option may also be
subject to earlier termination upon a Change in Control or other corporate
events, as described in the Plan.



--------------------------------------------------------------------------------

Regular Termination    If your Service terminates for any reason except death,
Permanent Disability or Cause, then this option will expire on the date 3 months
after your termination date. The Company determines when your Service terminates
for this purpose. Permanent Disability   

If your Service terminates because of your Permanent Disability, then this
option will expire on the date 12 months after your termination date. The
Company determines when your Service terminates for this purpose.

 

Permanent Disability means that you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted, or can
be expected to last, for a continuous period of not less than 12 months.

Death    If you die while in Service, the option will expire on the date 12
months after the date of death. Misconduct    If your Service terminates for
Cause, then this option will terminate immediately and cease to be outstanding.
Change in Control   

In the event of a Change in Control, then the vesting of this option will not
automatically accelerate unless this option is, in connection with the Change in
Control, not to be assumed by the successor corporation (or its parent) or to be
replaced with a comparable option for shares of the capital stock of the
successor corporation (or its parent). The determination of option comparability
will be made by the Committee, and its determination will be final, binding and
conclusive.

 

The exercisability of this option may also be accelerated in the event of
certain reorganizations, as provided under Section 12.3 of the Plan.

Involuntary Termination After a Change in Control    If in connection with a
Change in Control the option is assumed by the successor corporation (or its
parent) and you experience an Involuntary Termination within eighteen months
following such Change in Control, the vesting of this option will automatically
accelerate so that this option will, immediately before the effective date of
the Involuntary Termination, become fully exercisable for all of the Common
Shares at the time subject to this option and may be exercised for any or all of
those shares as fully-vested Common Shares.

 

2



--------------------------------------------------------------------------------

   An Involuntary Termination means the termination of your Service by reason
of: (a) your involuntary dismissal or discharge by the Company (or the Parent,
Subsidiary or Affiliate employing you) for reasons other than Cause; (b) your
voluntary resignation following (1) a change in your position with the Company
which materially reduces your level of responsibility, (2) a reduction in your
level of base salary or (3) a relocation of your place of employment by more
than fifty (50) miles, provided and only if such change, reduction or relocation
is effected by the Company without your consent; or any other reason approved by
the Committee. Restrictions on Exercise    The obligation of the Company to
issue Common Shares under the Plan shall be subject to all applicable laws,
rules and regulations and such approval by any regulatory body as may be
required. The Company reserves the right to restrict, in whole or in part, the
delivery of Common Shares pursuant to your option prior to the satisfaction of
all legal requirements relating to the issuance of such Common Shares, to their
registration, qualification or listing or to an exemption from registration,
qualification or listing. Notice of Exercise   

When you wish to exercise this option, you must do so in the form and manner as
specified by the Company at that time. The exercise will be effective only upon
delivery of any form of notice then required, together with payment of the
exercise price as described below.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment    When you submit your notice of exercise, you must include
payment of the option exercise price for the shares you are purchasing. To the
extent permitted by applicable law, payment may be made in one (or a combination
of two or more) of the following forms:   

•        Cash or check made payable to the Company.

  

•        With the Company’s consent, certificates for, or attestations of
ownership of, Common Shares that you already own, along with any forms needed to
effect a transfer of those shares to the Company. The Fair Market Value of the
shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price.

 

3



--------------------------------------------------------------------------------

  

•        To the extent permitted by applicable law, irrevocable directions to a
securities broker approved by the Company to sell all or part of your option
shares and to deliver to the Company from the sale proceeds an amount sufficient
to pay the option exercise price and any withholding taxes. (The balance of the
sale proceeds, if any, will be delivered to you.) The Company may require a
specific notice of exercise, which may require information from the broker, to
use this method of exercise.

Withholding Taxes and Stock Withholding    You will not be allowed to exercise
this option unless you make arrangements acceptable to the Company to pay any
withholding taxes that may be due as a result of the option exercise. With the
Company’s consent, these arrangements may include withholding Common Shares that
otherwise would be issued to you when you exercise this option, with respect to
up to the statutory minimum withholding amount required by applicable tax law.
Such withheld Common Shares shall be valued at their Fair Market Value on the
date they are withheld. The Company shall not be required to issue any Common
Shares with respect to this option until such tax withholding obligations are
satisfied. Restrictions on Resale    You agree not to sell any option shares at
a time when applicable laws, Company policies or an agreement between the
Company and its underwriters prohibit a sale. This restriction will apply as
long as your Service continues and for such period of time after the termination
of your Service as the Company may specify. Transfer of Option   

Before your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or by a beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

Employment or Retention Rights    None of the Notice of Stock Option Grant, this
Stock Option Agreement or your option gives you the right to be retained by the
Company or a Parent, Subsidiary or Affiliate in any capacity. The Company and
any Parent, Subsidiary or Affiliate reserve the right to terminate your Service
at any time, with or without cause.

 

4



--------------------------------------------------------------------------------

Stockholder Rights    You, or your estate or heirs, have no rights as a
stockholder of the Company under this option and with respect to the Option
Shares until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan. Adjustments    In the event of a stock
split, a stock dividend or a similar change in Company stock, the number of
shares covered by this option and the exercise price per share may be adjusted
pursuant to the Plan. Applicable Law    This Stock Option Agreement will be
interpreted and enforced under the laws of the State of Delaware (without regard
to their choice-of-law provisions). The Plan and Other Agreements    The text of
the Plan is incorporated in this Agreement by reference. A copy of the Plan is
available on the Company’s intranet or by request to the Company’s Finance
Department.    This Stock Option Agreement, together with the Notice of Stock
Option Grant and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement signed by both parties.

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE
COMPANY’S 2007 STOCK INCENTIVE PLAN.

 

5